Exhibit 10.1


November 29, 2013


One Horizon Group, Inc.
Weststrasse 1,
Baar Switzerland CH6340
Attention: Mark White




This letter, when executed by the parties hereto, will constitute an agreement
between One Horizon Group, Inc. (the "Company") and Newport Coast Securities,
Inc. ("Newport") pursuant to which the Company agrees to retain Newport and
Newport agrees to be retained by the Company under the terms and conditions set
forth below.


1.   The Company hereby retains Newport on a non-exclusive basis to perform
consulting services and Newport hereby accepts such retention.  In this regard,
subject to the terms set forth below Newport shall furnish to the Company advice
and recommendations with respect to such aspects of the business and affairs of
the Company as the Company shall, from time to time, reasonably request upon
reasonable notice.  In addition, Newport will provide its expertise and
consulting services to Client’s investor relations activities involving Client’s
business relations and working relationships with public/private/institutional
investors, broker/dealers and financial advisors/analysts in the securities and
financial services community.   Newport will assist the Company in making
presentations to the brokerage community and introductions to security firms and
brokers; assist the Company in identifying analysts in the brokerage community
to initiate coverage on the Company; and help sponsor the Company’s
participation in small cap and/or other conferences.


2.   As compensation for the services described in paragraph 1 above, the
Company shall pay to Newport a flat fee of US$5,000 per month. In addition the
Company shall issue Newport or its designated affiliates a one-time aggregate
fee of 15,000 restricted shares of common stock of the Company that shall be
issued and deemed earned on January 6, 2014.  The Company will reimburse Newport
for any and all reasonable expenses incurred by Newport in the performance of
its duties hereunder, and Newport shall account for such expenses to the
Company; provided, however, that any expense in excess of $250.00 shall require
the prior written approval of the Company. Such reimbursement shall accumulate
and be paid monthly.




3.  (a)            The Company agrees to indemnify and hold harmless Newport,
its partners, employees, agents, representatives and controlling persons (and
the officers, directors, employees, agents, representatives and controlling
persons of each of them) from and against any and all losses, claims, damages,
liabilities, costs and expenses (and all actions, suits, proceedings or claims
in respect thereof) and any legal or other expenses in giving testimony or
furnishing documents in response to a subpoena or otherwise (including, without
limitation, the cost of investigating, preparing or defending any such action,
suit, proceeding or claim, whether or not in connection with any action, suit,
proceeding or claim in which Newport is a party), as and when incurred, directly
or indirectly, caused by, relating to, based upon or arising out of Newport's
services pursuant to this Agreement; provided, however, Newport shall not be
entitled to indemnification for its own gross negligence, willful misconduct,
unauthorized representations made to third parties, or conduct in violation of
any laws, rules and regulations. This paragraph shall survive the termination of
this Agreement.


                     (b)    Newport agrees to indemnify and hold harmless the
Company, its officers, directors, shareholders, employees, agents,
representatives and controlling persons (and the officers, directors, employees,
agents, representatives and controlling persons of each of them) from and
against any and all losses, claims, damages, liabilities, costs and expenses
(and all actions, suits, proceedings or claims in respect thereof) and any legal
or other expenses in giving testimony or furnishing documents in response to a
subpoena or otherwise (including, without limitation, the cost of investigating,
preparing or defending any such action, suit, proceeding or claim, whether or
not in connection with any action, suit, proceeding or claim in which Newport is
a party), as and when incurred, directly or indirectly, caused by, relating to,
based upon or arising out of Newport' services pursuant to this Agreement;
provided, however, the Company shall not be entitled to indemnification for its
own gross negligence, willful misconduct, unauthorized representations made to
third parties, or conduct in violation of any laws, rules and regulations. This
paragraph shall survive the termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.   The term of this Agreement  shall be six (6) months from the date of
execution and can be terminated by any party after thirty days (30) days with a
thirty (30) days prior notice. In the event of termination by such notice,
Newport shall not be entitled to reimbursement of expenses, fees and other
compensation incurred after the date of such notice.


5.   Except as required by law or court order, Newport will keep confidential
any trade secrets or confidential or proprietary information of the Company
which are now known to Newport or which hereinafter may become known to Newport
and Newport shall not at any time directly or indirectly disclose or permit to
be disclosed any such information to any person, firm, or corporation or other
entity, or use the same in any way other than in connection with the business of
the Company and in any case only with prior written permission of the Company.
For purposes of this Agreement, “trade secrets or confidential or proprietary
information” includes information unique to or about the Company including but
not limited to its business and is not known or generally available to the
public.


Any confidential material held by Newport will be returned to Company within one
calendar month of the expiration or termination of this Agreement.


Any confidential information should not be disclosed by Newport for a period of
five (5) years subsequent to the termination of this Agreement.


6.   This Agreement has been made in the State of New York and shall be
construed and governed in accordance with the laws thereof without giving effect
to principles governing conflicts of law.


7.           This Agreement contains the entire agreement between the parties,
may not be altered or modified, except in writing and signed by the party to be
charged thereby, and supersedes any and all previous agreements between the
parties relating to the subject matter hereof.


8.          This Agreement shall be binding upon the parties hereto; the
indemnified parties referred to in Section 3, and their respective heirs,
administrators, successors and permitted assigns. This agreement may be executed
in counterparts.  Pending receipts of executed originals, facsimile signature
shall have force and effect of original signatures.


9.   Any notices required by this Agreement shall (i) be made in writing and
delivered to the party to whom it is addressed by hand delivery, by certified
mail, return receipt requested, with adequate postage prepaid, or by courier
delivery service (including major overnight delivery companies such as Federal
Express or DHL), (ii) be deemed given when received, and (iii) in the case of
the Company, be mailed to its principal office at  Weststrasse 1, Baar, CH6340,
Switzerland, and in the case of Newport, be mailed to 18872 MacArthur, 1st
Floor, Irvine, CA 92612.


10.         If any term of this Agreement is to any extent invalid, illegal, or
incapable of being enforced, such term shall be excluded to the extent of such
invalidity, illegality, or unenforceability; all other terms hereof shall remain
in full force and effect.


11.         Except with the prior written consent of the other party, each party
shall not transfer, including by merger (whether that party is the surviving or
disappearing entity), consolidation, dissolution, or operation of law, (1) any
discretion granted it under this agreement, (2) any right that it has to satisfy
a condition under this agreement, (3) any remedy that it has under this
agreement, or (4) any obligation imposed on it under this agreement. Any
purported transfer in violation of this section 11 will be void.
 
2
 

--------------------------------------------------------------------------------

 
 
If you are in agreement with the foregoing, please execute two copies of this
letter in the space provided below and return them to the undersigned.


Very truly yours,


Newport Coast Securities, Inc.


 
By: /s/ Robert E. Ainbinder Jr.
  Name: Robert E. Ainbinder Jr.
  Title: Managing Director


ACCEPTED AND AGREED TO AS OF
THE DATE FIRST ABOVE WRITTEN


One Horizon Group, Inc.
 
By:_/s/ Martin Ward
     Martin Ward
     CFO
 
3


--------------------------------------------------------------------------------

 